DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 and 20 in the reply filed on 09/09/2022 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities:
The use of the term “Cloisite 30B”, “IRGANOX 1010” and “TRITON 100” (page 17, lines 16-22 and Table 7) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant should amend the specification to include the proper trade designation symbols for all terms used in the specification. Additional terms which the Examiner has noted which may refer to trade names include BAM356A, BAM802, FORAL 85E, PICCOLYTE F105. (See Pages 19-20). Appropriate corrections may be required.

Claim Objections
Claim 4 is objected to because of the following informalities: 
There appears to be an extra space between “mcl-PHA” and “has” in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2016/037062) in view of Noda (5,489,470) and as evidenced by Li et al. (Polyhydroxyalkanoates: opening doors for a sustainable future, NPG Asia Materials (2016) 8, e265; doi:10.1038/am.2016.48; published online 22 April 2016)
Regarding claims 1, 6-7 and 18 Yang et al. teaches a hot melt adhesive composition comprising a) a polyester-based resin, b) functionalized polyolefin or wax and c) a tackifier. (Abstract). Yang et al. teaches that the hot melt adhesive is designed to be renewable and have limited environmental impact. (par. [0002]-[0003]). Yang et al. teaches including 10-60 wt% tackifier (par. [0032]), 0.1 to 25 wt% functionalized wax (par. [0009]) and a ratio of polyester-based resin to functionalized wax in the range of 20:1 to 1:20 (par. [0027]) and in particular in the range of 5 to 80 wt% when selecting polylactic acid as the polyester material. (par. [0009]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Yang et al. does not teach selection of a medium chain length polyhydroxyalkanoate (mcl-PHA) as the polyester material used in the hot melt adhesive material.
Noda teaches biodegradable copolymers and plastic articles containing polyhydroxyalkanoate copolymers. (col. 3 lines 49-50 and 65-67). Noda teaches that PHA is a known biodegradable/compostable material. (col. 5, lines 5-47). Noda teaches that the term “plastic article” includes adhesives such as hot melt adhesive. (col. 23, line 42 – col. 24, line 25). Noda further teaches that the PHA comprise two randomly repeating monomers, the first monomer having carbon chain lengths of 3 carbons to 6 carbons and the second having carbon chain lengths of 7 to 22 carbons. (col. 4, lines 1-26). These chain lengths would therefore be described as “medium chain lengths” according to the description of the term in the current specification at page 8, lines 1-10. Noda teaches that the PHA should be relatively non-crystalline, particularly when used in the context of an adhesive material. (col. 11, lines 15-20).
It would have been obvious to one of ordinary skill in the art to select PHAs as disclosed in Noda as the biodegradable polyester material for the hot melt adhesive disclosed in Yang et al.
One of ordinary skill in the art would have found it obvious to use PHAs as disclosed in Noda as the polyester-based resin material in view of the teachings in the prior art regarding the known use thereof for a variety of plastic related applications, including hot melt adhesives. There is a high expectation of success that the use of PHAs as the polyester-based resin material in Yang et al. would make a hot melt adhesive material according to the invention as claimed since the selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07. Furthermore, Noda teaches that the PHAs are advantageously both biodegradable and compostable and are manufactured by algae and bacteria microorganisms meaning that the production thereof is sustainable and does not involve the use of petroleum-based products. 

Regarding claims 2-5, Noda teaches that the crystallinity of the PHA for use in an adhesive material should be less than 20% (col. 11, lines 15-20) which would therefore include amorphous materials. Furthermore, Li et al. teaches that polyhydroxyalkanoates are completely amorphous at or close to their melting temperature. (page 1, right column). Since the PHA containing material is designed to be used as a hot melt material, the PHA would be amorphous when melted to be applied as an adhesive to a substrate.
Regarding claims 8-9, the wax material include plant based biodegradable waxes such as carnauba, palm, castor and soy wax. (par. [0033]). Examples of tackifier materials used include rosins, modified rosins, terpenes and modified terpenes which are biodegradable. (par. [0031]).
Regarding claim 10, as shown in Samples 1-5 (Table 2 and 3), the compositions comprise substantially no solvents.
Regarding claim 20, the adhesive composition of Yang et al. is used in a variety of products such as packaging materials. (par. [0042]).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2016/037062) in view of Noda (5,489,470) and as evidenced by Li et al. (Polyhydroxyalkanoates: opening doors for a sustainable future, NPG Asia Materials (2016) 8, e265; doi:10.1038/am.2016.48; published online 22 April 2016), further in view Muroi et al. (CH 641490).
Yang and Noda et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 11-14, Yang et al. does teach the use of a curing agent in the hot melt adhesive composition.
Muroi et al. teaches a hot melt adhesive composition containing a self-curing unsaturated polyester resin material. (Abstract and par. [0004]). Muroi et al. teaches including a photosensitizing agent (i.e. curing agent) for initiating polymerizing of the self-curing polyester material including 0.005-10% by weight including benzoyl peroxide. (par. [0206]-[0207]). Muroi et al. teaches that using a combination of a metallic soap and photosensitizing agent allows for improve curing rate and air-drying rate of the adhesive composition. (par. [0206]).
It would have been obvious to one of ordinary skill in the art to include a curing agent in the hot melt adhesive composition of Yang et al. including benzoyl peroxide in amounts disclosed in Muroi et al.
One of ordinary skill in the art would have found it obvious to include a curing agent in the hot melt adhesive composition disclosed in Yang et al. in order to improve the curing rate of the adhesive. One of ordinary skill in the art would have found it obvious to cure the adhesive in order to improve the physical and mechanical properties of the adhesive.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2016/037062) in view of Noda (5,489,470) and as evidenced by Li et al. (Polyhydroxyalkanoates: opening doors for a sustainable future, NPG Asia Materials (2016) 8, e265; doi:10.1038/am.2016.48; published online 22 April 2016), further in view Lammerschop et al. (WO 2008/045270).
Yang and Noda et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 15-17, Yang et al. does not teach the inclusion of nanoclay materials in the adhesive composition of his invention.
Lammerschop et al. teaches an epoxy paste adhesive material that is heat curable and resistant to being washed off substrates prior to curing. (Abstract). Lammerschop et al. teaches that the adhesive composition may include nanoclay thixotropic agents for improving the rheology properties of the adhesive composition which improves the viscosity and resistance to washing off even at moderately elevated temperatures. (par. [0042]). Lammerschop et al. teaches that organically modified nanoclay materials are particularly preferred. (par. [0043]) and may be included in the adhesive in amounts of 0.1 to 10 weight percent. (par. [0051]).
It would have been obvious to one of ordinary skill in the art to include an organically modified nanoclay material in the adhesive composition of Yang et al. as disclosed by Lammerschop et al.
One of ordinary skill in the art would have found it obvious to include modified nanoclay materials in the adhesive composition of Yang et al. which acts as a thixotropic agent, thereby improving the viscosity and rheology properties of the adhesive for ease of application to the intended substrate surface.

Claims 1-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (WO 2004/076583) in view of Yang et al. (WO 2016/037062) and as evidenced by Li et al. (Polyhydroxyalkanoates: opening doors for a sustainable future, NPG Asia Materials (2016) 8, e265; doi:10.1038/am.2016.48; published online 22 April 2016)
Regarding claims 1-4, 6-7, Whitehouse teaches PHA adhesive compositions having at least one monomer having the structure as follows (see pages 6-7):

    PNG
    media_image1.png
    927
    1018
    media_image1.png
    Greyscale

The monomers meet the limitation of “mcl-PHA” according to the description of the term in the current specification at page 8, lines 1-10. The PHA have crystallinity of 5 to about 65%. (page 10, lines 18-22) and would therefore include “substantially non-crystalline” PHA. The composition may include waxes and tackifiers. (col. 4, lines 24-25). The adhesive composition may further be a hot seal (i.e. hot melt) adhesive composition. (pages 20-21, Table 2).
Whitehouse does not teach the relative amounts of wax and tackifiers in the adhesive composition.
Yang et al. teaches a hot melt adhesive composition comprising a) a polyester-based resin, b) functionalized polyolefin or wax and c) a tackifier. (Abstract). Yang et al. teaches that the hot melt adhesive is designed to be renewable and have limited environmental impact. (par. [0002]-[0003]). Yang et al. teaches including 10-60 wt% tackifier (par. [0032]), 0.1 to 25 wt% functionalized wax (par. [0009]) and a ratio of polyester-based resin to functionalized wax in the range of 20:1 to 1:20 (par. [0027]) and in particular in the range of 5 to 80 wt% when selecting polylactic acid as the polyester material. (par. [0009]).
It would have been obvious to one of ordinary skill in the art to optimize the relative amounts of wax and tackifier in the adhesive composition disclosed in Whitehouse et al. based on the teachings of Yang et al.
One of ordinary skill in the art would have found it obvious to optimize the amount of wax from the standpoint of adjusting the viscosity of the hot melt material as well as the setting speed, performance and overall crystallinity of the hot melt adhesive material. One of ordinary skill in the art would have found it obvious to optimize the amount of tackifier used in the hot melt adhesive for the purpose of adjusting the surface tack (i.e. stickiness of the adhesive) when it comes into contact with a substrate to be bonded.

Regarding claim 5, Li et al. teaches that polyhydroxyalkanoates are completely amorphous at or close to their melting temperature. (page 1, right column). Since the PHA containing material is designed to be used as a hot melt material, the PHA would be amorphous when melted to be applied as an adhesive to a substrate.

Regarding claims 8-9, Yang et al. teaches that the wax material include plant based biodegradable waxes such as carnauba, palm, castor and soy wax. (par. [0033]). Examples of tackifier materials used include rosins, modified rosins, terpenes and modified terpenes which are biodegradable. (par. [0031]).
It would have been obvious to one of ordinary skill in the art to use biodegradable components in the adhesive composition of Li et al. from the standpoint of reducing the environmental impact of the adhesive.
Regarding claim 10, Whitehouse teaches that a solvent may optionally use including in an amount of about 1% wt. or less (page 11, lines 13-23), the composition may therefore be substantially free of solvent as claimed.
Regarding claim 18, PHA is a bio-based material and therefore the adhesive composition disclosed in Whitehouse et al. would meet the limitation of “bio-based”.
Regarding claim 20, Whitehouse et al. teaches that the adhesive composition is used as a hot-melt adhesive product for bonding two substrates. (pages 20-21, Table 2).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (WO 2004/076583) in view of Yang et al. (WO 2016/037062) and as evidenced by Li et al. (Polyhydroxyalkanoates: opening doors for a sustainable future, NPG Asia Materials (2016) 8, e265; doi:10.1038/am.2016.48; published online 22 April 2016), further in view of Muroi et al. (CH 641490).
Whitehouse and Yang et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 11-14, Whitehouse et al. does teach the use of a curing agent in the hot melt adhesive composition.
Muroi et al. teaches a hot melt adhesive composition containing a self-curing unsaturated polyester resin material. (Abstract and par. [0004]). Muroi et al. teaches including a photosensitizing agent (i.e. curing agent) for initiating polymerizing of the self-curing polyester material including 0.005-10% by weight including benzoyl peroxide. (par. [0206]-[0207]). Muroi et al. teaches that using a combination of a metallic soap and photosensitizing agent allows for improve curing rate and air-drying rate of the adhesive composition. (par. [0206]).
It would have been obvious to one of ordinary skill in the art to include a curing agent in the hot melt adhesive composition of Whitehouse et al. including benzoyl peroxide in amounts disclosed in Muroi et al.
One of ordinary skill in the art would have found it obvious to include a curing agent in the hot melt adhesive composition disclosed in Whitehouse et al. in order to improve the curing rate of the adhesive. One of ordinary skill in the art would have found it obvious to cure the adhesive in order to improve the physical and mechanical properties of the adhesive.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (WO 2004/076583) in view of Yang et al. (WO 2016/037062) and as evidenced by Li et al. (Polyhydroxyalkanoates: opening doors for a sustainable future, NPG Asia Materials (2016) 8, e265; doi:10.1038/am.2016.48; published online 22 April 2016), further in view of Lammerschop et al. (WO 2008/045270).
Whitehouse and Yang et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 15-17, Yang et al. does not teach the inclusion of nanoclay materials in the adhesive composition of his invention.
Lammerschop et al. teaches an epoxy paste adhesive material that is heat curable and resistant to being washed off substrates prior to curing. (Abstract). Lammerschop et al. teaches that the adhesive composition may include nanoclay thixotropic agents for improving the rheology properties of the adhesive composition which improves the viscosity and resistance to washing off even at moderately elevated temperatures. (par. [0042]). Lammerschop et al. teaches that organically modified nanoclay materials are particularly preferred. (par. [0043]) and may be included in the adhesive in amounts of 0.1 to 10 weight percent. (par. [0051]).
It would have been obvious to one of ordinary skill in the art to include an organically modified nanoclay material in the adhesive composition of Yang et al. as disclosed by Lammerschop et al.
One of ordinary skill in the art would have found it obvious to include modified nanoclay materials in the adhesive composition of Yang et al. which acts as a thixotropic agent, thereby improving the viscosity and rheology properties of the adhesive for ease of application to the intended substrate surface.

Claims 1-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. (WO 2018/007548) in view of Noda (5,489,470) and as evidenced by Li et al. (Polyhydroxyalkanoates: opening doors for a sustainable future, NPG Asia Materials (2016) 8, e265; doi:10.1038/am.2016.48; published online 22 April 2016).
Regarding claims 1 and 6-7, Marin et al. teaches a composition comprising a mcl-PHA and a polar polymer, wherein the composition may include adhesive. (Abstract). In particular, the adhesive materials may include hot-melt or pressure sensitive adhesives. (page 12, lines 17-24). The composition may comprise a wax material in an amount of 1 to 40 wt%. (page 14, lines 14-19) and a tackifier in amounts of 0-40 wt%. (page 15, lines 7-17).
Marin et al. does not teach the crystallinity of the mcl-PHA.
Noda teaches biodegradable copolymers and plastic articles containing polyhydroxyalkanoate copolymers. (col. 3 lines 49-50 and 65-67). Noda teaches that PHA is a known biodegradable/compostable material. (col. 5, lines 5-47). Noda teaches that the term “plastic article” includes adhesives such as hot melt adhesive. (col. 23, line 42 – col. 24, line 25). Noda teaches that the PHA should be relatively non-crystalline, particularly when used in the context of an adhesive material. (col. 11, lines 15-20). The crystalline content if preferably in the range of less than about 20%. (Id.). Noda teaches a higher crystalline content results in stiffer compositions and higher melting temperatures. (col. 9, line 54 -col. 10 line 25).
It would have been obvious to one of ordinary skill in the art to select substantially non-crystalline mcl-PHA materials in the adhesive composition of Marin et al. in view of the disclosure of Noda.
One of ordinary skill in the art would have found to use substantially non-crystalline mcl-PHA in order to provide a hot melt adhesive material that is not excessively stiff and have lower melting points to make it easier to melt and apply to a substrate to be bonded.

Regarding claims 2-5, Noda teaches that the crystallinity of the PHA for use in an adhesive material should be less than 20% (col. 11, lines 15-20) which would therefore include amorphous materials. Furthermore, Li et al. teaches that polyhydroxyalkanoates are completely amorphous at or close to their melting temperature. (page 1, right column). Since the PHA containing material is designed to be used as a hot melt material, the PHA would be amorphous when melted to be applied as an adhesive to a substrate.
Regarding claims 8-9, the wax materials may include natural waxes (i.e. biodegradable). (page 14, line 22). The tackifier material may include rosin or terpene resins (page 15, lines 22-27) which are biodegradable.
Regarding claim 10, the formulations in Table 5 contain substantially no solvent. (see page 21).
Regarding claims 18 and 20, the hot melt adhesive composition of Marin et al. can be used as a bonded product to a substrate material. (page 12, lines 17-30). The adhesive material would be bio-based due to the inclusion of mcl-PHAs which are made from biological organisms.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. (WO 2018/007548) in view of Noda (5,489,470) and as evidenced by Li et al. (Polyhydroxyalkanoates: opening doors for a sustainable future, NPG Asia Materials (2016) 8, e265; doi:10.1038/am.2016.48; published online 22 April 2016), further in view of Muroi et al. (CH 641490).
Marin and Noda et al. are relied upon as described in the rejection of claim 1, above.
Marin et al. does not teach the use of a curing agent in the hot melt adhesive composition.
Muroi et al. teaches a hot melt adhesive composition containing a self-curing unsaturated polyester resin material. (Abstract and par. [0004]). Muroi et al. teaches including a photosensitizing agent (i.e. curing agent) for initiating polymerizing of the self-curing polyester material including 0.005-10% by weight including benzoyl peroxide. (par. [0206]-[0207]). Muroi et al. teaches that using a combination of a metallic soap and photosensitizing agent allows for improve curing rate and air-drying rate of the adhesive composition. (par. [0206]).
It would have been obvious to one of ordinary skill in the art to include a curing agent in the hot melt adhesive composition of Marin et al. including benzoyl peroxide in amounts disclosed in Muroi et al.
One of ordinary skill in the art would have found it obvious to include a curing agent in the hot melt adhesive composition disclosed in Marin et al. in order to improve the curing rate of the adhesive. One of ordinary skill in the art would have found it obvious to cure the adhesive in order to improve the physical and mechanical properties of the adhesive.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. (WO 2018/007548) in view of Noda (5,489,470) and as evidenced by Li et al. (Polyhydroxyalkanoates: opening doors for a sustainable future, NPG Asia Materials (2016) 8, e265; doi:10.1038/am.2016.48; published online 22 April 2016), further in view of Lammerschop et al. (WO 2008/045270).
Marin and Noda et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 15-17, Marin et al. does not teach the inclusion of nanoclay materials in the adhesive composition of his invention.
Lammerschop et al. teaches an epoxy paste adhesive material that is heat curable and resistant to being washed off substrates prior to curing. (Abstract). Lammerschop et al. teaches that the adhesive composition may include nanoclay thixotropic agents for improving the rheology properties of the adhesive composition which improves the viscosity and resistance to washing off even at moderately elevated temperatures. (par. [0042]). Lammerschop et al. teaches that organically modified nanoclay materials are particularly preferred. (par. [0043]) and may be included in the adhesive in amounts of 0.1 to 10 weight percent. (par. [0051]).
It would have been obvious to one of ordinary skill in the art to include an organically modified nanoclay material in the adhesive composition of Marin et al. as disclosed by Lammerschop et al.
One of ordinary skill in the art would have found it obvious to include modified nanoclay materials in the adhesive composition of Marin et al. which acts as a thixotropic agent, thereby improving the viscosity and rheology properties of the adhesive for ease of application to the intended substrate surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/19/2022